Exhibit 10.26AI

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

THIRTY-NINTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

This Thirty-ninth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.  The effective date of the Amendment shall be the date
last signed below (the “Amendment Effective Date”)  

 

WHEREAS, as a result of discussions between the Parties, the Parties agree to
amend the terms of Section 12.12 of the Agreement; and

 

WHEREAS, Pursuant to the terms of the Agreement, CSG provides and Customer
consumes CSG Vantage® Users/IDs/Sessions for up to [*** ******** ***** *******
********** (*****)] Vantage User IDs/Sessions, including [*** ******* *******
(***)] Discounted Vantage User IDs/Sessions; and

 

WHEREAS, Customer, subsequent to April 30, 2019, has requested and CSG has
provided, pursuant to Technical Service Requests and Statements of Work executed
from time to time by the Parties commencing on or after [*** *], 2019, through
[***** **], 2020, for which Customer has been provided and paid associated fees
pursuant to the Agreement, [*** ******* ****** (***)] additional Vantage
UserIDs/Sessions to bring the aggregate number of Vantage UserIDs/Sessions to
[***** ******** *** (*****)] Vantage User IDs/Sessions as of [***** **], 2020;
and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following:

 

1.

Effective upon the Effective Date of the Agreement, Customer and CSG mutually
agree that Section 12.12, “Counterparts and Facsimile,” shall be deleted in its
entirety and replaced as follows:

 

“Counterparts, Electronic Signatures and Electronically Transmitted.  This
Agreement may be executed in two (2) or more counterparts, which may be
electronically signed, each of which shall be deemed an original, but all of
which shall constitute one and the same Agreement.  A document signed
electronically or otherwise and transmitted electronically by facsimile or
electronic mail is to be treated as an original and shall have the same binding
effect as an original signature on an original document.  Each Party agrees that
the electronic signatures of the Parties used to execute legal documents
provided under this Agreement are intended to authenticate such documents and to
have the same force and effect

 

--------------------------------------------------------------------------------

 

as manual signatures. Electronic signature means any electronic symbol or
process attached to or logically associated with a record and executed and
adopted by a Party with the intent to sign such record.”

 

2.

Effective upon the Amendment Effective Date, CSG and Customer agree that as of
[***** **], 2020, the number of  Vantage UserIDs/Sessions for which CSG invoices
Customer is [***** ******** *** (*****)] and, further, as a result, Schedule F
of the Agreement, Section 1, “CSG Services,” Subsection III, “Payment
Procurement,” Subsection V., Advanced Reporting, Subsection A., “CSG Vantage®,”
Notes 9 and 10 are deleted in their entirety and replaced as follows to reflect
the updated number of Vantage UserIDs/Sessions invoiced by CSG and utilized by
Customer as of [***** **], 2020, as follows:

 

Note 9: CSG and Customer agree that as of [***** **], 2020, Customer has
requested and is utilizing [***** ******** *** (*****)] Vantage
UserIDs/Sessions.  Therefore, CSG will invoice and Customer agrees to pay the
annual maintenance pursuant to section A.2 of the table above in accordance with
the Agreement for [***** ******** *** (*****)] Vantage UserIDs/Sessions.  In the
event Customer requests additional Vantage User IDs/Sessions, the fees as set
forth in sections A.1 and A.2 of the table above shall apply.    

Note 10: Notwithstanding the foregoing in Note 9 above, CSG agrees to provide
[*** ******* ******* (***)] Vantage User IDs/Sessions of such [***** ********
*** (*****)] Vantage User IDs/Sessions at the rate of [******** (***)] of the
Annual Vantage User Maintenance for the Term of the Agreement (“[**********]
Vantage User IDs/Sessions”).  CSG and Customer acknowledge and agree that it is
the intent of the Parties that the [**********] Vantage User IDs/Sessions
hereunder will be utilized concurrently with the [*** ******* ******* (***)]
current Customer Vantage IDs/Sessions to allow users to query Customer’s Vantage
data on two (2) database instances.

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Amendment Effective Date (defined above).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Michael Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP Billing Strategy & Ops

 

Title:  SVP, General Counsel & Secretary

 

Name:  Michael Ciszek

 

Name:  Gregory L. Cannon

 

Date: Apr 29, 2020

 

Date:  Apr 30, 2020

 

 